Citation Nr: 1749938	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-37 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative joint disease, left hand and wrist. 

2.  Entitlement to an initial compensable rating for left hand carpal/metacarpal volar dislocation with fracture, rated 10 percent disabling from November 16, 2016.

3.  Entitlement to an initial increased rating for lumbar spine L5-S1 degenerative disc disease, rated noncompensably prior to February 26, 2009, 10 percent disabling from February 26, 2009 to June 15, 2016, and a 40 percent disabling from June 16, 2016.

4.  Entitlement to an initial increased rating for left leg sciatic nerve radiculopathy, rated 20 percent disabling, effective June 16, 2016.

5.  Entitlement to an initial increased rating for right leg sciatic nerve radiculopathy, rated 20 percent disabling, effective June 16, 2016.

6.  Entitlement to an initial increased rating for degenerative joint disease, left knee, currently rated 10 percent disabling from February 26, 2009, and as noncompensably disabling prior to that date.

7.  Entitlement to an initial increased rating for degenerative joint disease, right knee, currently rated 10 percent disabling from February 26, 2009, and as noncompensably disabling prior to that date.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to June 10, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2007.

These matters came to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the April 2008 rating decision, the RO, in pertinent part, granted entitlement to service connection for lumbar spine L5-S1 degenerative disc disease (DDD), bilateral shoulder, bilateral knee, left hand and wrist, degenerative joint disease (DJD), assigning a single 10 percent disability rating, effective June 5, 2007.

In a March 2010 rating decision, the RO, in pertinent part, assigned a 10 percent disability rating to DDD, lumbar spine L5-S1; assigned a 10 percent disability rating for DJD of the right knee; and, assigned a 10 percent disability rating for DJD of the left knee, all effective February 26, 2009.

To summarize, prior to February 26, 2009, the Veteran was in receipt of one single 10 percent rating contemplating his arthritis of the spine, shoulders, knees, left hand and left wrist.  As of February 26, 2009, these disabilities were assigned a compensable evaluation.  Thus, for all of the arthritis-based claims, the Board's analysis will consider whether a separate compensable 10 percent evaluation is appropriate for the period prior to February 26, 2009, as well as whether a rating in excess of 10 percent is warranted from that point forward.  It is noted that in August 2013, the Board assigned a 20 percent disability rating to DJD, left shoulder, from June 5, 2007; and denied entitlement to a compensable rating for right shoulder disability for the period prior to February 26, 2009.

In March 2009, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed by the Board; the transcript is of record.  The Veteran elected to testify at another Board hearing.  Thus, in March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

In August 2013, the Board remanded the lumbar spine, bilateral knee, left wrist, and TDIU issues.  

In a May 2017 rating decision, a TDIU was granted for the period from June 10, 2010; the period prior to June 10, 2010 remains in appellate status.  Service connection was granted for left and right leg sciatic nerve radiculopathy, associated with lumbar spine DJD, and separate 10 percent ratings were assigned, effective June 16, 2016.  Such disabilities are part and parcel of the service-connected lumbar spine disability, thus the Board will take jurisdiction of the ratings assigned to these disabilities.  Service connection was granted for left hand carpal/metacarpal volar dislocation with fracture (associated with left hand and wrist degenerative joint disease), assigning a 10 percent rating, effective November 16, 2016.  Such disability is part and parcel of the service-connected left hand and wrist degenerative joint disease, thus the Board will take jurisdiction of the rating assigned to this disability.  A 10 percent disability rating was assigned to left hand and wrist DJD, effective June 16, 2016.  A 40 percent disability rating was assigned to lumbar spine DJD, effective June 16, 2016.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the May 2017 rating decision, separate 20 percent ratings were assigned to left and right shoulders, DJD, limitation of range of motion, effective June 16, 2016; a 30 percent rating was assigned to recharacterized left shoulder DJD dislocation with noncompensable scarring, effective November 16, 2016; and, a 20 percent rating was assigned to recharacterized right shoulder DJD dislocation with noncompensable scarring, effective November 16, 2016.  

In September 2017, the Veteran's representative submitted Appellant's Post-Remand Brief and included the following issues:  Entitlement to service connection for left shoulder DJD limitation of range of motion and right shoulder DJD limitation of motion, prior to June 16, 2016; entitlement to an increased rating for left shoulder DJD dislocation with noncompensable scarring, rated 30 percent disabling; entitlement to an increased rating for right shoulder DJD, rated 30 percent disabling; entitlement to an increased rating for right shoulder DJD dislocation with noncompensable scarring, rated 20 percent disabling; and, entitlement to an increased rating for left shoulder DJD, rated 20 percent disabling.  The ratings assigned to the right and left shoulders are not in appellate status.  In the August 2013 Board decision, a 20 percent rating was assigned for left shoulder DJD, effective June 5, 2007.  That same decision denied entitlement to a separate compensable rating for right shoulder disability for the period prior to February 26, 2009; and, denied entitlement to a rating in excess of the 10 percent rating assigned for DJD of the right shoulder, effective February 26, 2009.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104 (West 2014).  Thus, there are no issues in appellate status with regard to the right and left shoulder.  If the Veteran disagrees with the findings in the May 2017 rating decision, a notice of disagreement should be filed.  

The issue of entitlement to a TDIU for the period prior to June 10, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 20, 2012, the Veteran's left wrist is not manifested by limitation of motion or functional loss.  

2.  For the period from July 20, 2012, the Veteran's left wrist is manifested by limitation of motion and functional limitations, with no evidence of ankylosis.  

3.  For the period prior to July 20, 2012, the Veteran's left hand is not manifested by limitation of motion or functional loss.

4.  For the period prior to February 26, 2009, the Veteran's lumbar spine L5-S1 degenerative disc disease is not manifested by limitation of motion or functional loss.

5.  For the period from February 26, 2009 to March 27, 2013, the Veteran's lumbar spine L5-S1 degenerative disc disease is not manifested by limitation of motion 60 degrees or less, nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  For the period from March 28, 2013 to June 15, 2016, the Veteran's lumbar spine L5-S1 degenerative disc disease is manifested by muscle spasm severe enough to result in abnormal spinal contour such as scoliosis and reversed lordosis, with limitation of flexion in excess of 30 degrees, without incapacitating episodes of at least 4 weeks or favorable ankylosis of the thoracolumbar spine.  

7.  For the period from June 16, 2016, the Veteran's lumbar spine L5-S1 degenerative disc disease is manifested by flexion of 30 degrees but without incapacitating episodes of 6 weeks nor favorable ankylosis of the thoracolumbar spine.  

8.  Radiculopathy of the left lower extremity affecting the sciatic nerve is manifested by no more than moderate incomplete paralysis.  

9.  Radiculopathy of the right lower extremity affecting the sciatic nerve is manifested by no more than moderate incomplete paralysis.  

10.  For the period prior to February 26, 2007, the Veteran's right knee is not manifested by limitation of motion or functional loss.  

11.  For the period prior to February 26, 2007, the Veteran's left knee is not manifested by limitation of motion or functional loss.  

12.  For the period from February 26, 2007, the Veteran's right knee is manifested by degenerative arthritis without flexion limited to 30 degrees and without instability or subluxation.  

13.  For the period from February 26, 2007, the Veteran's left knee is manifested by degenerative arthritis without flexion limited to 30 degrees and without instability or subluxation.  



CONCLUSIONS OF LAW

1.  For the period prior to July 20, 2012, the criteria for a separate compensable rating for degenerative joint disease, left hand and wrist, have not been met.  38 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215 (2016).

2.  For the period from July 20, 2012, the criteria for a 10 percent disability rating (but no higher) for degenerative joint disease, left wrist and hand, have been met.  38 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215 (2016).

3.  For the period from July 20, 2012, the criteria for a 10 percent disability rating (but no higher) for left hand carpal/metacarpal volar dislocation with fracture have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5228 (2016).

4.  For the period prior to February 26, 2009, the criteria for a compensable rating for lumbar spine L5-S1 degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

5.  For the period from February 26, 2009 to March 27, 2013, the criteria for a disability rating in excess of 10 percent for lumbar spine L5-S1 degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

6.  For the period from March 28, 2013 to June 15, 2016, the criteria for a disability rating of 20 percent (but no higher) for lumbar spine L5-S1 degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

7.  For the period from June 16, 2016, the criteria for a disability rating in excess of 40 percent for lumbar spine L5-S1 degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

8.  The criteria for a disability rating in excess of 20 percent for right leg sciatic nerve radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

9.  The criteria for a disability rating in excess of 20 percent for left leg sciatic nerve radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

10.  For the period prior to February 26, 2009, the criteria for a compensable evaluation for left knee, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5010, 5260 (2016). 

11.  For the period prior to February 26, 2009, the criteria for a compensable evaluation for right knee, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5010, 5260 (2016).

12.  For the period from February 26, 2009, the criteria for a disability rating in excess of 10 percent for right knee, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5010, 5260 (2016).

13.  For the period from February 26, 2009, the criteria for a disability rating in excess of 10 percent for left knee, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5010, 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that VA has complied with all assistance provisions of VCAA with regard to the initial increased rating issues.  His service treatment records and VA outpatient treatment records have been associated with the virtual folders.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was afforded VA examinations in conjunction with his left hand/wrist, left hand carpal/metacarpal volar dislocation with fracture, lumbar spine disability, and bilateral knees which will be discussed below.  The Board notes that in November 2016, the examinations included testing on both passive and active motion, and both weight and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim for initial increased ratings.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left hand/wrist & left hand carpal/metacarpal volar dislocation with fracture

As detailed in the Introduction, service connection was initially established for lumbar spine L5-S1 DJD, bilateral shoulder, bilateral knee, left hand and wrist, DJD, and a single 10 percent disability rating was assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, which is rated as degenerative arthritis pursuant to Diagnostic Code 5003, effective June 5, 2007. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The single 10 percent rating was assigned as the March 2008 VA examination reflected no limitation of motion affecting the shoulder, knees, spine and left hand/wrist, but minimal degenerative joint disease was detected on x-ray examination.  Thus, a single 10 percent rating was assigned in contemplation of x-ray evidence of involvement of 2 or more major joints.

The Veteran perfected an appeal with regard to the disability rating assigned.  Thereafter, a separate 10 percent disability rating was assigned to the left hand/wrist DJD, from June 16, 2016, pursuant to Diagnostic Code 5215, and a 10 percent disability rating was assigned to left hand carpal/metacarpal volar dislocation with fracture, from November 16, 2016, pursuant to Diagnostic Code 5228.

Under Diagnostic Code 5215, limitation of motion of the wrist, a maximum 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees, for either the major or minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Under Diagnostic Code 5228, regarding limitation of motion of the thumb, a noncompensable rating is warranted for limitation of motion with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent evaluation is warranted for limitation of motion of the thumb of the major hand, with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and, a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

A March 2008 VA examination reflects that the Veteran fell from a dirt bike and injured his left hand.  He had the bones reduced and put in a cast.  He was splinted for three months.  On examination, there was no overall decrease in strength and dexterity.  His symptoms were popping and grinding in the left hand.  There are no flare-ups of hand disease.  There was no overt bony abnormality identified.  There was full range of motion of the wrists.  With regarding to the surrounding musculature, there were well developed muscles of the hand and forearm without evidence of atrophy.  There was no tenderness, crepitus or warmth.  Dorsiflexion was 0-70, palmer flexion was 0-80, ulnar deviation was 0-45, and radial deviation was 0-20 (active and passive).  There was no pain reported with movements.  There was no change on repetition.  There was no additional loss in range of motion secondary to pain, fatigue, weakness, or incoordination.  There was full range of motion of all fingers on the left hand to include flexion and extension of the MCP, PIP, and DIP joints without limitation.  There was full abduction and adduction of all fingers.  There was full approximation of the left thumb across the palm and to the fingertips of the remaining four fingers.  Pincher motion was intact, grasp was intact.  He was able to push, probe, grip objects using the left hand without difficulty within limitation of this exam.  The left hand grip was strong.  Alternative finger tapping was fluid and coordinated without limitation.  On x-ray examination, there was minor degenerative change with no acute abnormality.  The examiner diagnosed left hand volar dislocation.  

In February 2009, the Veteran underwent a VA examination.  He denied wrist and hand pain but reported that his left hand "goes to sleep (easily)."  He reported that working on cars and doing homework are the types of activity that make his entire left hand "go to sleep" and he has to "shake it out."  He denied left hand weakness.  On examination, there were no objective findings - there was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, no episodes of dislocation or subluxation, no locking, no effusions, no symptoms of inflammation, and no flare-ups of joint disease.  Examination of the wrist and hand was normal with no tenderness, bony enlargement.  His grip strength was normal.  Sensation in the hands was normal.  There was normal flexion and extension of all fingers, with normal range of motion of finger joints.  The examiner diagnosed history of left hand injury with no current diagnosis or evidence of residual problems from fracture.  03/16/2009 Medical Treatment Record-Government Facility.

At the March 2009 Board hearing, the Veteran reported experiencing tingling but he did not know whether it is due to the wrist/hand condition or due to an epidural shot in the neck.  He further denied any limitation of motion with regard to the left hand and wrist.   03/26/2009 Hearing Testimony at 12, 20.  
 
In July 2012, the Veteran sought treatment for left hand and wrist pain after handling the garbage the prior day.  05/25/2016 CAPRI at 548-49.  He reported that he was unable to clench his left hand while he was lifting the garbage.  Id. at 546.  He reported his pain level was a 5.  Id. at 549.  He reported left hand/wrist numbness for two days with circulation and motor intact.  He reported numbness and tingling.  Id. at 548.  The Veteran was discharged with a diagnosis of wrist drop.  Id. at 545.

In August 2012, the Veteran reported that following the left wrist drop and loss of grip, he reported a gradual return of partial grip.  He was still unable to extend his fingers or wrist.  Id. at 516.  His cranial nerves II-XII were grossly intact.  There was positive left hand drop.  He was unable to extend fingers or wrist, and poor grip.  Id. at 513.  He underwent a nerve conduction study of the left wrist due to left wrist drop.  It was a normal study, with a differential of left radial pressure palsy.  A wrist splint and physical therapy were recommended.  Id. at 525.

On follow-up in October 2012, the record reflects that no wrist drop was noted to the left wrist.  Cranial nerves II-XII were grossly intact.  Id. at 484.

A December 2012 VA examiner did not provide any objective findings pertaining to the left hand/wrist but opined that this condition was a "quite minor deficit" and should not interfere with work of any category.  12/07/2012 VA Examination at 19.  

At the March 2013 Board hearing, the Veteran testified that approximately 8 to 10 months prior he had a limp wrist syndrome.  03/28/2013 Hearing Testimony at 25.  He thought he may have had a stroke but was told it was "nothing."  That is the only the limp wrist has occurred.  Although his wrist can go numb and he has dropped several things.  Id. at 26.  He testified that his grip strength is gone and he describes the pain as a 3 out of 10.  Id. at 27.  He also has problems writing.  Id. at 28.  

A June 16, 2016 VA examination reflects a diagnosis of osteoarthritis, left wrist.  The Veteran reported flare-ups occur 2 to 3 times a month with pain, stiffness and numbness with mild swelling.  With regard to functional loss/impairment of the joint, he experiences pain and stiffness which limits hand and wrist mobility.  His range of motion was abnormal with palmar flexion from 0 to 30 degrees, dorsiflexion from 0 to 60 degrees, ulnar deviation from 0 to 20 degrees, and radial deviation from 0 to 20 degrees.  Pain and stiffness impact range of motion.  There was no additional limitation on repetitive motion.  There was objective evidence of tenderness on the ulnar side of both the volar and dorsal aspect.  There was objective evidence of crepitus.  Pain, fatigue, weakness, and lack of endurance significantly limit functional ability with repeated use over a period of time.  The examiner stated that it was not feasible for him to indicate the actual numerical degree of limitation as this would be nothing more than mere speculation.  Having to resort to speculation on this matter is due to the fact that any additional limitation of range of motion of the joint would likely vary somewhat from day to day depending upon, but not limited to, the types of activities performed by the joint and/or the repetitions the joint is put through, whether the Veteran takes or does not take medication for the condition, and even perhaps atmospheric pressure (weather) influences, among others.  No one could respond accurately without resorting to speculation given current medical science or the known facts.  There is no scientific research available to provide a basis for calculating additional loss of range of motion during use.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  There are additional contributing factors of disability including less movement than normal due to ankylosis, adhesions, etc.; weakened movement due to muscle or peripheral nerve injury and swelling.  With regard to muscle strength, there was active movement against some resistance.  There was no muscle atrophy and no ankylosis.  Muscle groups of left wrist/hand are wrist flexors (group VII), extensors (group VII) and intrinsic muscles of hand, including muscles lumbricales, dorsal and palmar interossei.  

A November 16, 2016 VA examination reflects diagnoses of left hand carpal/metacarpal volar dislocation and left hand boxers fracture (5th metacarpal fracture).  Flare-ups occur daily which is finger numbness which comes on with any use of the hand.  Numbness and tingling cause loss of hand feeling and he can drop things.  Range of motion of the left hand was normal.  There was no evidence of pain with use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  His left hand grip was normal.  He did not have muscle atrophy or ankylosis.  It was noted that a 2012 EMG of the left hand was normal.  

Another November 16, 2016 VA examination reflects diagnoses chronic wrist sprain, carpal metacarpal arthritis, and left wrist carpal/metacarpal dislocation from motorcycle accident.  The Veteran reported that flare-ups occur twice a week with mild to moderate pain that comes on with no particular activity by aggravated with wrist use.  With regard to functional loss/impairment, pain, weakness and stiffness limit wrist movements.  Palmar flexion was 0 to 55 degrees, dorsiflexion was 0 to 70 degrees, ulnar deviation was 0 to 30 degrees, and radial deviation was 0 to 10 degrees.  Pain and stiffness impact on ulnar range of motion.  On ulnar deviation and radial deviation there was pain exhibited.  There was tenderness on the ulnar side of the wrist and wraps around to the volar and dorsal aspect.  There was objective evidence of crepitus.  The examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, fatigue, weakness, lack of endurance and incoordination significantly limit functional ability with repeated use over a period of time.  It was not feasible for the Veteran to indicate the actual numerical degree of limitation as this would be nothing more than mere speculation.  Having to resort to speculation on this matter is due to the fact that any additional limitation of range of motion of the joint would likely vary somewhat from day to day depending upon, but not limited to, the types of activities performed by the joint and/or the repetitions the joint is put through, whether the Veteran takes or does not take medication for the condition, and even perhaps atmospheric pressure (weather) influences, among others.  No one could respond accurately without resorting to speculation given current medical science or the known facts.  There is no scientific research available to provide a basis for calculating additional loss of range of motion during use.  There was a reduction in muscle strength - active movement against some resistance.  There was muscle atrophy of the left forearm at 17 centimeters above the distal ulna.  There was no ankylosis.

Given the above, the Board finds that a 10 percent disability rating is warranted from July 20, 2012 per Diagnostic Code 5215, which corresponds to the date the Veteran sought treatment for left wrist drop.  As detailed, on such date the Veteran was experiencing numbness and tingling of the wrist.  While acknowledging that there was no wrist drop on examination in October 2012, at the March 2013 Board hearing he complained that his grip strength is absent, he had experienced numbness, and he drops things.  Moreover, the June 2016 VA examination reflects limited motion, with pain, stiffness, and tenderness.  Thus, affording the Veteran the benefit of the doubt the Board finds that a 10 percent disability rating is warranted from July 20, 2012.  The 10 percent rating is the maximum assignable rating for limitation of motion per Diagnostic Code 5215.  Therefore, a higher rating is not available under that provision.  Again, the Board acknowledges arthritis of the wrist; however, pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Again, he is already in receipt of the maximum assignable rating for limitation of motion.  Additionally, while higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that provision requires the presence of ankylosis, which has not been diagnosed in this case.  

Prior to July 20, 2012, a compensable rating is not warranted under Diagnostic Code 5215 as while the objective evidence reflects arthritis, the evidence does not reflect limitation of motion nor functional limitations due to his left wrist disability.  Likewise, the Veteran voiced no subjective complaints with regard to his left wrist prior to July 20, 2012.  At the March 2009 Board hearing the Veteran denied any limitation of motion with regard to the left hand and wrist.  Thus, for the period prior to July 20, 2012 a compensable rating is not warranted.  

A 10 percent rating is in effect from November 16, 2016, for left hand carpal/metacarpal volar dislocation with fracture.  A diagnosis of left hand volar dislocation diagnosis was shown prior to November 16, 2016, and the Board finds that a 10 percent rating is warranted from July 20, 2012, which corresponds to the date the Veteran sought treatment for loss of grip.  While there were no specific range of motion findings with regard to the hand and fingers, the Veteran reported loss of grip and numbness.  Likewise, on examination in August 2012 he was unable to extend his fingers and had a poor grip.  Moreover, at the March 2013 Board hearing the Veteran reported a loss of grip strength, problems writing, and that he drops things.  The 10 percent rating compensates the Veteran for symptomatology associated with his loss of grip in the left hand per Diagnostic Code 5228.  A 20 percent rating is not warranted for any period, as the objective findings and subjective complaints do not support a finding of limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Prior to July 20, 2012, a compensable rating is not warranted under Diagnostic Code 5229 as there are no objective findings or subjective complaints with regard to the left hand and fingers to warrant a compensable rating. 

The Board has also considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain for the above periods.  DeLuca, 8 Vet. App. at 206-07.  Prior to July 20, 2012, the Veteran essentially had minimal complaints related to the left wrist/hand, other than objective findings of arthritis.  From July 20, 2012, while acknowledging the complaints of pain, numbness, and stiffness associated with the wrist/hand and functional limitations, from this period the Veteran is already receiving the maximum disability ratings available based on symptomatology that includes limitation of motion per Diagnostic Codes 5215 and 5228, thus it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, the Veteran's symptoms have been taken into consideration in awarding disability evaluations of 10 percent from July 20, 2012.  An additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.

Lumbar spine disability

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is contemplated under Diagnostic Code 5237.  Intervertebral disc syndrome is addressed under Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

As detailed in the Introduction, service connection was initially established for lumbar spine L5-S1 DDD, bilateral shoulder, bilateral knee, left hand and wrist, DJD, and a single 10 percent disability rating was assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, which is rated as degenerative arthritis pursuant to Diagnostic Code 5003, effective June 5, 2007. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The single 10 percent rating was assigned because the March 2008 VA examination reflected no limitation of motion affecting the shoulder, knees, spine and left hand/wrist, but minimal degenerative joint disease was detected on x-ray examination.  Thus, a single 10 percent rating was assigned in contemplation of x-ray evidence of involvement of 2 or more major joints.

The Veteran perfected an appeal with regard to the disability rating assigned.  Thereafter, a 10 percent disability rating was granted from February 26, 2009 to June 15, 2016, and a 40 percent disability rating was granted from June 16, 2016.  

In order to obtain a compensable schedular rating under the General Rating Formula for Diseases and Injuries of the Spine the Veteran's disability would have to manifest in forward flexion greater than 60 degrees but not greater than 85 degrees; higher than 10 percent, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or less muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and, higher than 40 percent, the Veteran's disability would have to manifest in forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Initially, the Board notes that the competent evidence does not reflect that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  The Veteran is able to flex his spine.  The treatment records on file do not otherwise reflect that the Veteran's spine is ankylosed or comparable therewith.  

The treatment records and VA examination reports do not provide support for a compensable rating for the period prior to February 26, 2009, as it is not indicated that there is forward flexion between 60 and 85 degrees.  A March 2008 VA examination reflects flexion to 90 degrees.  Active was equal to passive range.  There was no change on repetitive motion.  Also, his gait was upright and stable.  There was no muscle spasm, guarding or localized tenderness.  03/25/2008 VA Examination at 25.  At a February 26, 2009 VA examination, flexion was to 130 degrees.  While no limitation of flexion was shown, he complained of fatigue, stiffness, and pain.  He also reported moderate flare-ups on a weekly basis.  There were also objective findings of lumbar lordosis and scoliosis.  For these reasons, the RO assigned a 10 percent rating, effective February 26, 2009.  A 20 percent rating is not warranted for the period from February 26, 2009, to March 27, 2013, as forward flexion greater than 30 degrees but not greater than 60 degrees is not shown on VA examination or in VA treatment records.  On February 2009 VA examination, spasm, atrophy, guarding, pain with motion, tenderness, and weakness were not shown.  The examiner stated that muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour was not shown.  

While lumbar lordosis and scoliosis were shown, thus resulting in abnormal spinal contour, such was not accompanied by muscle spasm or guarding.  A 20 percent rating is not warranted based on the objective findings contained in the February 2009 VA examination, nor are there findings in the VA treatment record to warrant a 20 percent rating.  The Board has determined that a 20 percent rating is warranted from March 28, 2013, as the Veteran reported spasms associated with his back.  03/28/2013 Hearing Testimony at 4-5.  While it is not clear that the spasms were severe enough to result in an abnormal gait or spinal contour, based on the prior objective findings of scoliosis and lordosis and affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is assigned from March 28, 2013.  A 40 percent rating is not warranted from March 28, 2013 to June 15, 2016, as forward flexion of the spine 30 degrees or less is not shown.  On June 16, 2016 and in November 2016, the Veteran underwent VA examinations.  Forward flexion to 30 degrees was shown, thus the RO assigned a 40 percent rating.  Pain, weakness, and stiffness impacted range of motion.  There was no change on repetitive motion.  A higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine as ankylosis is not shown.  

For the period prior to February 26, 2009; February 26, 2009 to March 27, 2013; March 28, 2013 to June 15, 2016; and, from June 16, 2016, the Board finds that the record does not support higher ratings under the Formula for Rating for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The March 2008 VA examination reflects that the Veteran denied any flare-ups of spine disease; he just reported back pain after lifting without using his knees.  The February 26, 2009 VA examination reflects complaints of moderate flare-ups.  He does not do certain chores during flare-ups.  There were no incapacitating episodes of spine disease.  In March 2013, the Veteran testified that he had not experienced any incapacitating episodes to where he could not get out of bed.  03/28/2013 Hearing Testimony at 7.  The June 2016 VA examination reflects reports of flare-ups which occur all the time with mild to moderate pain with stiffness and weakness aggravated by no particular activity.  The examiner stated that the Veteran does not have episodes requiring bedrest.  The November 2016 VA examination reflects reports of flare-ups which occur every day with moderate to severe pain which comes with no particular activity but aggravated by cold weather, prolonged sitting, standing and walking.  The examiner found that he had incapacitating episodes with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  For the respective periods, the evidence does not show that he has been prescribed bedrest by a physician for the applicable periods of time to treat this disability.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants higher ratings in excess of the respective 0%, 10%, 20%, and 40% ratings in effect.  

The Board has given consideration to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca and Mitchell.  For the period prior to February 26, 2009, the Board finds that a compensable rating is not warranted based on functional loss/limitations.  There were essentially no symptoms at the time of the March 2008 VA examination.  Range of motion was normal and there was no additional loss in range of motion secondary to pain, fatigue, weakness or instability.  Thus, there is no basis for assignment of a compensable rating prior to February 26, 2009.  

For the period from February 26, 2009, the VA examination reflects complaints of pain, fatigue, and stiffness.  The examiner noted that his lumbar spine disability has a mild effect on his chores, sports, and recreation, with no effect on shopping, exercise, traveling, feeding, bathing, dressing, toileting, and grooming.  Despite these functional limitations, range of motion was normal.  

The Veteran testified in March 2013 that whether he is sitting or standing he cannot be in one position for long.  03/28/2013 Hearing Testimony at 9.

The June 2016 VA examination reflects that pain, weakness, and stiffness limits low back mobility, and limits prolonged sitting, standing, or walking.  Pain, fatigue, weakness, lack of endurance, and incoordination cause functional loss.  

The November 2016 VA examination reflects pain, weakness, and stiffness which limits back movement and affects sitting, standing or walking.  Pain, fatigue, weakness, lack of endurance, and incoordination cause functional loss.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; 38 C.F.R. § 4.40.  

The findings reflected in the evaluations and VA examination reports combined with the Veteran's testimony do not support ratings in excess of 10 percent for the period from February 26, 2009 to March 27, 2013; in excess of 20 percent for the period from March 28, 2013 to June 15, 2016; and, a rating in excess of 40 percent for the period from June 16, 2016.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his lumbar spine disability, the respective disability ratings assigned take into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings.  

Separate ratings are in effect for radiculopathy, left and right lower extremities from June 16, 2016, which will be discussed below.  Otherwise there is no basis for assigning separate ratings for neurological manifestations due to the Veteran's service-connected back disability, to include bowel or bladder problems as such are not shown.   





Radiculopathy, lower extremities

Separate 20 percent ratings are in effect for radiculopathy of the left and right lower extremities for the period from June 16, 2016, which corresponds to the date of the VA examination of record.  The Veteran's radiculopathy has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c. 

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

Additionally, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board initially finds that the evidence of record does not support a finding that separate ratings are warranted for bilateral radiculopathy for the period prior to June 16, 2016.  In March 2013, while the Veteran testified that he experienced spasms and impulses down to his mid-calf he did not complain of any burning or tingling.  03/28/2013 Hearing Testimony at 5.  Likewise, VA examinations and treatment records do not reflect any objective findings of radiculopathy of the lower extremities prior to June 16, 2016.  

The Board finds that the probative competent subjective and objective evidence fails to support a disability rating in excess of 20 percent for radiculopathy of the left and right lower extremities affecting the sciatic nerve.  The June 2016 VA examination reflects positive straight leg raising test.  There was no constant pain.  There was moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  The examiner characterized his radiculopathy as moderate.  The November 2016 VA examination reflects normal dermatome testing.  Straight leg raising was negative in the right leg and positive in the left leg.  There was mild constant pain in the right lower extremity, moderate constant pain in the left lower extremity; mild paresthesias and/or dysesthesias in both lower extremities; and, mild numbness in both lower extremities.  The examiner characterized his radiculopathy as mild in the right lower extremity and moderate in the left lower extremity.

Upon consideration of the above, the Board finds that the evidence of record reflects a disability picture more nearly approximated by mild to moderate radicular symptoms affecting the sciatic nerve of the left and right lower extremities.  The Board finds such evidence supports a finding that his radiculopathy is wholly sensory and mild to moderate in nature.  A higher rating is not warranted as his radiculopathy is sensory in nature and the competent examination findings do not reflect moderately severe sciatica, as described above from findings noted in the 2016 VA examinations.  Thus, based on the complaints and objective findings, disability ratings in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.




Bilateral knees

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

As detailed in the Introduction, service connection was initially established for lumbar spine L5-S1 DDD, bilateral shoulder, bilateral knee, left hand and wrist, DJD, and a single 10 percent disability rating was assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, which is rated as degenerative arthritis pursuant to Diagnostic Code 5003, effective June 5, 2007. 

The single 10 percent rating was assigned as the March 2008 VA examination reflected no limitation of motion affecting the shoulder, knees, spine and left hand/wrist, but minimal degenerative joint disease was detected on x-ray examination.  Thus, a single 10 percent rating was assigned in contemplation of x-ray evidence of involvement of 2 or more major joints.

The Veteran perfected an appeal with regard to the disability rating assigned.  Thereafter, separate 10 percent disability ratings were granted from February 26, 2009 pursuant to per Diagnostic Codes 5260-5010 for limitation of motion (flexion).  

Prior to February 26, 2009, compensable ratings are not warranted for the knees.  A March 2008 VA examination reflects pain in both knees while running.  There was normal extension and flexion.  There was no joint instability.  There was no additional loss in range of motion secondary to pain, fatigue, weakness, or incoordination.  03/25/2008 VA Examination at 24.  Thus, there is no basis for assignment of a compensable rating for this period.  From February 26, 2009, the evidence of record does not support ratings in excess of 10 percent for either the left or right knee.  The February 2009 VA examination reflects that the Veteran denied locking in the knees.  He stated that his knees give out on him but not at the same time.  He has moderate flare-ups of joint disease with no additional loss of function.  Flexion was normal in both knees with no objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion without additional limitations of motion.  There was no ankylosis, no crepitation, no mass behind knee, no grinding, no instability, no patellar abnormality, no meniscus abnormality, and no abnormal tendons or bursae.  There was no knee laxity and the clicks and snaps were slight with no "catching" or meniscus abnormality.  There was a diagnosis of minimal symmetrical degenerative joint disease, bilateral knees.  

The RO assigned a 10 percent rating based on objective evidence of painful motion with joint or periarticular pathology.  A 20 percent rating is not warranted based on the findings in the February 2009 VA examination report as there is no flexion limited to 30 degrees.  Likewise, extension is not limited to 15 degrees.  The June 2016 VA examination reflects flexion/extension from 0 to 120 degrees in both knees.  There were no changes on repetitive motion.  The November 2016 VA examination flexion 0 to 105 degrees, extension 105 to 0 degrees with regard to the right knee; and flexion 0 to 100 degrees, extension 105 to 0 degrees with regard to the left knee.  A 20 percent rating is not warranted based on the findings in the 2016 VA examination reports as there is no flexion limited to 30 degrees, nor extension limited to 15 degrees.  Thus, there is no basis for assignment of a higher rating pursuant to Diagnostic Codes 5260 and 5261.  Here, the most severe limitation of flexion shown on any of the medical reports of record was to 105 degrees in the right knee and to 100 degrees in the left knee.  The Veteran did not demonstrate a limitation of flexion to 30 degrees or less at any time during the pendency of this appeal.  Thus, a higher evaluation based on limitation of flexion under the above cited rating code is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

With regard to Diagnostic Code 5257, there is no objective of instability or subluxation to warrant a separate compensable rating under this diagnostic criteria.  The February 2009 VA examination does not reflect any objective findings of instability and subluxation.  The June and November 2016 VA examinations do not reflect any subluxation, instability, nor recurrent effusion.  

The Board acknowledges the Veteran's assertions and testimony (03/28/2013 Hearing Testimony at 20) that his knees have given out, but the objective evidence does not support a finding of instability or subluxation.  

A separate 20 percent rating is also not warranted pursuant to Diagnostic Code 5258 contemplating dislocated, semilunar cartilage, as locking and effusion were not shown on VA examinations.  

With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankylosis of the knee; however, ankylosis of the knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In finding that a higher evaluation is not warranted for any period, the Board has considered the Veteran's subjective complaints, as well as whether there is additional functional loss due to lack of endurance and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the 0 percent and 10 percent ratings pursuant to Diagnostic Code 5010-5260.  The February 2009 VA examination reflects complaints of flare-ups of joint disease but no additional loss of function.  The 2016 VA examinations reflect less movement than normal, swelling, instability of station, disturbance of locomotion, and interference with sitting and standing.

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  The findings reflected in the VA examination reports and treatment records do not support ratings in excess of the ratings already in effect.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain on movement and limitations due to his left and right knee disabilities, the disability ratings in effect take into consideration the Veteran's functional loss associated with his left and right knee disabilities.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings.  

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left and right knees do not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 0 percent prior to February 26, 2009, nor an evaluation in excess of 10 percent from February 26, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER

For the period prior to July 20, 2012, entitlement to a compensable rating for degenerative joint disease, left hand and wrist, is denied.

For the period from July 20, 2012, entitlement to a 10 percent rating (but no higher) for degenerative joint disease, left hand and wrist, is granted.

For the period from July 20, 2012, entitlement to a 10 percent rating (but no higher) for left hand carpal/metacarpal volar dislocation with fracture is granted.

For the period prior to February 26, 2009, entitlement to a compensable rating for lumbar spine L5-S1 degenerative disc disease is denied.

For the period from February 26, 2009 to March 27, 2013, entitlement to a disability rating in excess of 10 percent for lumbar spine L5-S1 degenerative disc disease is denied.

For the period from March 28, 2013 to June 15, 2016, entitlement to a disability rating of 20 percent (but no higher) for lumbar spine L5-S1 degenerative disc disease is granted.

For the period from June 16, 2016, entitlement to a disability in excess of 40 percent for lumbar spine L5-S1 degenerative disc disease is denied.

Entitlement to a disability rating in excess of 20 percent for right leg sciatic nerve radiculopathy is denied.

Entitlement to a disability rating in excess of 20 percent for left leg sciatic nerve radiculopathy is denied.

For the period prior to February 26, 2009, entitlement to a compensable rating for left knee, degenerative joint disease, is denied.

For the period prior to February 26, 2009, entitlement to a compensable rating for right knee, degenerative joint disease, is denied.

For the period from February 26, 2009, entitlement to a disability rating in excess of 10 percent for left knee, degenerative joint disease, is denied.

For the period from February 26, 2009, entitlement to a disability rating in excess of 10 percent for right knee, degenerative joint disease, is denied.



REMAND

With regard to the Veteran's claim for a TDIU for the period prior to June 10, 2010, his service-connected disabilities (PTSD 0% 06/05/07, 30% 06/16/09; lumbar spine DJD 0% 06/05/2007; 02/26/2009; left shoulder DJD dislocation with noncompensable scarring 20% 06/05/2007; right shoulder DJD dislocation with noncompensable scarring 0% 06/05/2007; 10% 02/26/2009; lumbar spine, bilateral shoulder, bilateral knee, left hand/wrist DJD 10% 06/05/2007 to 02/26/2009; right knee DJD 0% 06/05/2007; 10% 02/26/2009; left knee DJD 0% 06/05/2007; 10% 02/26/2009; hypertension 0% 06/05/2007; left hand and wrist DJD 0%; erectile dysfunction 0%) do not meet the minimum scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  His combined evaluation is 30 percent from June 5, 2007; 50 percent from February 26, 2009; and 70 percent from June 16, 2009, but there is no disability rated 40 percent disabling from this last period.  

In his September 2011 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran asserted that following service he worked full time as a tire changer until June 5, 2008.  09/30/2011 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  His former employer stated that he worked full-time as a test vehicle operator from May 21 to June 16, 2008.  11/16/2012 VA 21-4192 Request for Employment Information in Connection with Claim for Disability.

A March 2008 VA examination reflects that following service the Veteran was unemployed for six months.  He reported living in a small town with limited work options.  He reported that he was interviewing with the local Sheriff's department to be a Deputy.  He reported difficulty doing mechanical work due to problems with his shoulders.  03/05/2008 VA Examination at 29.  A March 2008 VA examination reflects that mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Id. at 10.

A December 2012 VA examiner opined that the Veteran's shoulders impacted his ability to work.  With his left (dominant) shoulder he has trouble reaching overhead to shelves, etc., limited range of motion slows him down and requires that he move his body to reach certain locations.  His shoulder tends to 'pop out' when significant lifting or force is applied.  Therefore, the left shoulder prevents heavy physical work but he could do sedentary work, if such work became available.  He could do light, physical work if minimal left should abduction and lifting.  His right shoulder post-op is essentially ok for all types work.  12/07/2012 VA Examination at 18.  His PTSD has a significant impact as it limits his social interactions and restricts job types.  His knee conditions limit active physical work but not other types of work.  His left hand/wrist is a "quite minor deficit and should not interfere with work of any category.  His lumbar spine disability would have a minor impact but would prevent sustained active physical work but is otherwise ok for mildly active work and for sedentary work.  Id. at 19.  

A vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment for the period prior to June 10, 2010.

Thereafter, the TDIU matter should be submitted to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Request a vocational assessment with an examiner with appropriate expertise to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period prior to June 10, 2010.  In this regard, comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and/or describe any functional impairment caused solely by the service-connected disabilities.

If a vocational expert is not available (efforts to obtain one must be documented in the claims file), then request VA clinicians, with appropriate expertise, to include in orthopedics, to comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the exam, and/or describe any functional impairment caused solely by the service-connected disabilities for the period prior to June 10, 2010.

A comprehensive rationale is to be provided for all opinions expressed.  

2.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities (PTSD 0% 06/05/07, 30% 06/16/09; lumbar spine DJD 0% 06/05/2007; 02/26/2009; left shoulder DJD dislocation with noncompensable scarring 20% 06/05/2007; right shoulder DJD dislocation with noncompensable scarring 0% 06/05/2007; 10% 02/26/2009; lumbar spine, bilateral shoulder, bilateral knee, left hand/wrist DJD 10% 06/05/2007 to 02/26/2009; right knee DJD 0% 06/05/2007; 10% 02/26/2009; left knee DJD 0% 06/05/2007; 10% 02/26/2009; hypertension 0% 06/05/2007; left hand and wrist DJD 0%; erectile dysfunction 0%) preclude the Veteran from participating in gainful employment for the period prior to June 10, 2010.

3.  After completion of the above, readjudicate entitlement to a TDIU considering all relevant evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


